DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2016/0346162 to Powers teaches a microprocessor suspending activity of a motorized device until a battery charge level is restored to a minimum operating level [abstract, 0058].
PGPUB 2015/0095680 to Gossain teaches a battery powered device comprising a communications interface, processors, amplifiers and speakers for playing back audio which can enter and exit a sleep mode [fig. 4, 0027, 0121-0123].
PGPUB 2011/0039508 to Lindahl teaches starting/continuing/stopping audio broadcast functions such as buffering or playback upon detecting the need to enter a low power state to prolong battery life [abstract].
PGPUB 2009/0309745 to Johnson teaches suspending or limiting device operation in response to detecting liquid intrusion and resuming operation detection results and resuming operation if no damage was detected [0076].
US Pat No 6802014 to Suurballe teaches a first power manager (i.e. processor) that controls power to another (i.e. second) power manager which controls power to a domain [abstract].
US Pat No 6631101 to Chan teaches automatically resuming a video from its last playback position upon recharging the battery [abstract].
Applicants Admitted Prior Art teaches playing media (different media content or the same media content synchronized between devices) via streaming through a plurality of networked playback devices [0003].
The prior art of record does not teach or suggest either individually or in combination, a portable playback device having speakers/amplifiers/battery wherein one or more second processors cause one or more first processors to resume execution of a suspended operating system and one or more suspended programs based on a detected wake-on-battery trigger to play back audio content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        8/26/22